Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 22, 23, 53, 54, 62, 64-70 and 73-81 are currently pending. Claims 22, 23, 53, 54, 64-69 and 73-76 have been amended by Applicants’ amendment filed 06-21-2022. Claims 26, 55, 57-60, 62, 71 and 72 have been canceled by Applicants’ amendment filed 06-21-2022. Claims 77-81 have been added by Applicants’ amendment filed 06-21-2022.

Applicant's election without traverse of Group IV, claims 22-24, 26 and 28, directed to a method of detecting an analyte in a sample, in the reply filed on May 26, 2021 was previously acknowledged.  

Supplementary Election of Species
Applicant's Supplementary election of Species without traverse with respect to Species (A), and with traverse with respect to Species (B)-(G) is as follows: 
Species (A): wherein contacting with the sample and contacting with the plurality of different second protein-binding moieties is performed sequentially (claim 23);
Species (B): wherein the analyte is a protein, an antibody, an antigen, or a ligand (claim 26);
Species (C): wherein measuring the level of the analyte in the sample comprises forming a plurality of complexes and quantifying the label present in the complexes (claim 55);
Species (D): further comprising crosslinking the first protein binding moiety with the second protein-binding moiety (claim 69);
Species (E): wherein synthesizing and detecting the complementary strand comprises polymerizing the complementary strand from labeled nucleotides (claim 58);
Species (F): wherein polymerizing the complementary strand comprises extension of a polynucleotide primer (claim 59)
Species (G): wherein the substrate is a bead or a hydrogel bead (claim 70), in the reply filed on July 12, 2021 was previously acknowledged.  

Supplementary Election of Species
Applicant traverses the Examiner’s withdrawal of newly submitted claim 81; and provides a supplementary election of with respect to Species (A)-(C) is as follows: 
Species (A): wherein the substrate reaction step comprises sequential contacting the plurality of substrates with the sample, and contacting the plurality of substrates with the plurality of different second antibodies (claim 23);
Species (B): wherein each of the substrate polynucleotide barcodes or protein polynucleotide barcodes comprise a nucleotide sequence that is a degenerative or semi-degenerative sequence (claim 64);
Species (C): wherein the protein binds the first antibody with a KD less than about 100 nm (claim 74), in the reply filed on July 26, 2022 is acknowledged.  

Please Note: Due to Applicant’s amendment of claim 62 to depend from claim 22, the Examiner has rejoined instant claim 62.

Claim 81 is newly withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2022.


Claims 53-57, 60, 63, 66 and 68 were previously withdrawn, and claims 65, 73, 76 and 80 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-
elected species, there being no allowable generic or linking claim. 

Response to Traversal 
The traversal is on the grounds that: (a) newly added claim 81 is drawn to Group IV (a method of identifying an analyte), and falls within the scope of Group IV; and that newly added claim 81 would not require a search and examination beyond claims as originally presented (Applicant Remarks filed 07/26/2022, pg. 6 last partial paragraph; and pg. 9, first partial paragraph).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. Applicant’s assertions regarding newly submitted claim 81, are not found persuasive. For the Examiner’s reasoning regarding the withdrawal of newly submitted claim 81, please see the Office Action mailed July 14, 2022; as well as, the Interview Summary Record mailed August 1, 2022, wherein newly submitted claim 81 would have been a separate group had it been originally presented; and newly submitted claim 81 is not commensurate in scope with instant claim 22. Instant claim 22 and newly submitted claim 81 are clearly related processes that are distinct. Thus, newly submitted claim 81 is properly withdrawn.

The restriction requirement is deemed proper and is made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 22, 23, 62, 64, 67, 69, 70, 74, 75 and 77-79 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Kenneth Jenkins and Zack Terranova 
on July 26, 2022, where the withdrawal of new claim 81 was discussed.

Priority
The present application filed February 5, 2021 is a CON of 35 U.S.C. 371 national stage filing of International Application No. PCT/US20/14449, filed on January 21, 2020, which claims the benefit of US 
Provisional Patent Application No. 62/795,474, filed January 22, 2019.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 21, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 22, 23, 64, 67, 69, 70, 74, 75 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 20190017106, published January 17, 2019; effective filing date April 13, 2011) as evidenced by Abcam (Abcam, 2022, 1-9).
Frisen et al. do not specifically exemplify a protein binding first antibody that is attached to a different substrate.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
	Claim Interpretation: the term “wherein each of the plurality of second antibodies is attached to a different protein polynucleotide barcode” in claim 22 to refer to the same polynucleotide barcode present in step (a) and/or to refer to an additional polynucleotide barcode.
	The term “thereby forming a complex comprising the first antibody bound to the protein, and one of the different second antibodies bound to the protein” in claim 22 is interpreted to refer to: (i) a single complex comprising a first antibody-protein-different second antibody; and/or (ii) two complexes, wherein one complex comprises a first antibody bound to a protein; and one complex comprises a different second antibody bound to a protein, wherein each complex is (and/or is not) attached to a substrate and/or to a barcode.

Markush Objections
The objection to claim 67 is maintained because of the following informalities:  Claim 67 recites the term “wherein the plurality of different second protein-binding molecules include about 10...or 100000 different second protein-binding molecules”, such that claim 67 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the plurality of substrates include a plurality of different second protein-binding molecules selected from the group consisting of about 10...and 100000 different second protein-binding molecules”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 22, 23, 64, 67, 69, 70, 74, 75 is maintained, and claims 62 and 77-79 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and  distinctly 
claim the subject matter which applicant regards as the invention.
Claims 22 and 69 are indefinite for the recitation of the term “each first antibody” or “the first antibody” such as recited in claim 22, line 5. There is insufficient antecedent basis for the term “each first antibody” or “the first antibody” in the claim because claim 22, line 5 recites the term “a different first antibody”. The Examiner suggests that Applicant amend the claim to recite, for example, “each different first antibody” or “the different first antibodies”.
Claim 22 is indefinite for the recitation of the term “wherein each of the plurality of different second antibodies is attached to a different protein polynucleotide barcode” in lines 8-10 because it is unclear whether the “substrate polynucleotide barcode” and the “protein polynucleotide barcode” refer to the same barcode and/or refer to different barcodes because the “protein polynucleotide barcode” can clearly refer to the “substrate polynucleotide barcode” of claim 22a, which is indirectly bound to the different second antibodies through a protein and, thus, the metes and bounds of the claim cannot be determined.
Claims 22, 64 and 77 are indefinite for the recitation of the term “the protein polynucleotide barcode” or “protein polynucleotide barcode” such as recited in claim 22, lines 13-14. There is insufficient antecedent basis for the term “the protein polynucleotide barcode”. Moreover, because the instant published Specification does not define a “protein polynucleotide barcode”, it is unclear what barcode is being sequenced, and whether the term refers to a barcode on the second antibody (protein); whether the term refers to sequencing a barcoded protein within the sample (as recited in claim 22, step a, line 1); whether the term refers to each of the different first barcoded antibodies (which are barcoded proteins that are attached to proteins, that are attached to the different second antibodies as recited in claim 22, step a, lines 5-6); or whether the term refers to a complex formed by binding a protein in the sample with a different first barcoded antibody and, thus, the metes and bounds of the claim cannot be determined. 
Claims 23, 62, 67, 70, 74, 75, 78 and 79 are indefinite insofar as they ultimately depend from claim 22.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 22, 23, 64, 67, 69, 70, 74, 75 is maintained, and claims 62 and 77-79 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US Patent Application Publication No. 20140336068, published November 13, 2014) in view of Watson (US Patent Application Publication No. 20130225418, published August 29, 2013) as evidenced by Kodadek (US Patent Application Publication No. 20070003954, published January 4, 2007).
Regarding claims 22 (in part), 23, 64, 67, 69, 70, 74, 75 and 77-79, Hodges et al. teach methods of detecting and quantifying antigen or antibody analytes in a sample and/or precise quantification of antigen or antibody analytes in a sample (interpreted as a first protein binding molecule; a second protein-binding molecule; and antibody and antigen, claim 22) (paragraph [0058], lines 11-13). Hodges et al. teach methods of detecting an antibody analyte in a sample wherein the antibody analyte specifically binds to a particular antigen (interpreted as a first antibody bound to a protein in a sample), the method comprising; (a) contacting the sample (interpreted as contacting) with the antigen and first affinity agent, wherein the first affinity agent is linked to a magnetic bead (interpreted as a first protein-binding molecule; and beads) and specifically binds to the antigen thereby forming an analyte-antigen-affinity agent complex (interpreted as forming a complex); (b) contacting the sample comprising the analyte-antigen-affinity agent complex with a second affinity agent, wherein the second affinity agent comprises a label (interpreted as second protein-binding molecule comprising a label bond) and specifically binds to the antibody analyte, thereby forming an analyte-antigen-affinity agent-label complex (interpreted as an affinity bond, a label bond, and label particle-analyte complex); (c) separating the analyte-antigen-affinity agent-label complex from uncomplexed components in the sample based on the presence or absence of the magnetic bead, thereby generating a separated sample comprising the analyte-antigen-affinity agent-label complex (interpreted as collecting label particle-analyte complexes); (d) partitioning at least the label from the separated sample into a plurality of partitions; and (e) detecting the presence of the label in at least one partition, thereby detecting the presence of the antibody analyte, wherein in some embodiments the label is cleaved from the analyte-antigen-affinity agent-label complex prior to the partitioning step (interpreted as contacting a sample with different first antibodies attached to beads; contacting a different second protein-binding molecule to form a complex; performed sequentially; detecting the barcoded label encompasses sequencing; separated from the plurality of substrates, claims 22, 23 and 70) (paragraphs [0017]-[0023]). Hodges et al. teach that each of the first, second and/or third affinity agents are selected from the group consisting of antibodies, aptamers, and non-antibody protein scaffolds, wherein each of the first, second and/or third affinity agents is an antibody (interpreted as first and second antibodies, claim 22) (paragraph [0024]). Hodges et al. teach that the term “specifically binds to” refers to an affinity agent such as an antibody, or an antibody analyte that binds to an antigen with at least 100-fold greater affinity than to non-antigen molecules, including wherein the affinity agent is an aptamer that is selected based on their ability to bind other molecules with high affinity (interpreting antibodies, antigens and/or aptamers as encompassing a Kd of less than about 100 nM, claims 74 and 75) (paragraphs [0048]; and [0078], lines 1-7), wherein it is known that binding elements are typically operatively coupled to a support, wherein “moderate affinity” is defined as KD between 10-5 and 10-8 M; and “high affinity” is defined as KD of ≤ 10-8 M as evidenced by Kodadek (paragraph [0065], lines 1-7). Hodges et al. teach that complexed antigen-affinity agent-label in the sample can be separated from uncomplexed components by buoyancy or filtration (paragraph [0082], lines 1-5). Hodges et al. teach that detectable labels include biotin/streptavidin labels, nucleic acid (e.g., oligonucleotide) labels, chemically reactive labels, fluorescent labels, enzyme labels, radioactive labels, quantum dots, polymer dots, mass labels, and combinations thereof; as well as, optical agents such as fluorescent agents, chemiluminescent agents, a numerous other agents such as dyes, probes or indicators (interpreted as labels, claim 22) (paragraph [0086], lines 1-8). Hodges et al. teach that the method can be used to detect one or more antigens in any type of sample including a biological sample from any biological organism, wherein a biological sample can be any tissue or bodily fluid obtained from the biological organism such as blood, a blood fraction, a blood product including serum, plasma, platelets, red blood cells, etc., sputum or saliva, and tissue including heart, liver, kidney, lung, etc.; and that the method can be used to detect one or more antibody analytes in any type of sample including two, three, four, five or more different antibody analytes are to be detected (interpreted as sample comprising different antibodies and proteins; and different first antibodies bound to proteins in the sample, claim 22) (paragraph [0071], lines 1-4 and 10-16). Hodges et al. teach that the label is “barcoded”, such that the label comprises a nucleic acid label such as oligonucleotide sequences, ssDNA, dsDNA, RNA or DNA-RNA hybrids, wherein the detectable tag can comprise a detectable tag, wherein the detectable tag is an optical agent such as a fluorophore or intercalating dye, or the nucleic acid label is a barcode, wherein the detectable tag is a sequence that is complementary or substantially complementary to a detectable probe, wherein the label can be 10, 15, 20, 30, 50, or 1000 nucleotides in length, such that the detectable tag is an optical agent (e.g., a fluorophore or intercalating dye) or a detectable probe including a TaqMan probe, wherein the nucleic acid label is “barcoded” specifically for a particular affinity agent (interpreted as each first antibody bound to different barcode; different substrate polynucleotide barcodes; and encompassing 10-50 nucleotides in length, claim 22) (paragraph [0091]). Hodges et al. teach that when a label attached to an affinity agent is a DNA polymerase, the amplification step comprises contacting the sample comprising the labeled affinity agent with a nucleic acid and detecting a nucleic acid amplification product generated by the label, wherein the nucleic acid to be amplified is complementary to a probe that generates a detectable signal when the nucleic acid is amplified, thereby indicating the presence of an antigen-affinity agent-label complex (interpreted forming a complex as recited, claim 22) (paragraph [0122]). Hodges et al. teach in Example 1, detecting an antigen of interest using two primary affinity agents (e.g., antibodies) each of which specifically binds to the antigen, such that a sample is contacted with primary antibody A (interpreted as a second antibody) and primary antibody B (interpreted as a first antibody), wherein antibody B has a magnetic bead covalently attached, such that following incubation with antibodies A and B, the sample is contacted with secondary antibody C that is labeled with a tagged nucleic acid (TNA) (also interpreting antibody C as a second antibody), wherein the antigen-primary antibody-secondary antibody-TNA complex is purified from free primary antibody A and secondary antibody C by magnetic separation and washing (interpreted as contacting substrates with a sample, wherein first antibodies are bound to a support, and second antibodies are non-immobilized; interpreting antibodies B and/or C as a plurality of first antibodies or second barcoded antibodies; beads; different substrate and/or antibody barcodes; attached to a plurality of substrates; and forming a complex comprising a first antibody bound to a protein, and a second antibody bound to a protein, claims 22 and 70) (paragraph [0150]). Hodges et al. teach that the complex is resuspended in a master mix suitable of digital droplet formation and PCR amplification, wherein a nucleic acid suitable for amplification, dNTPs, appropriate forward and reverse primers, and TaqMan probe (interpreting the nucleic acids of the barcode to comprise a primer binding site; hybridizing a primer; and encompassing degenerate or semi-degenerate primers, claims 64, 77 and 78) (paragraph [0053], lines 9-16; and Figure 2). Hodges et al. teach that the methods described can be used to detect one or more antibody analytes in any type of sample, such that two, three, four, five or more different antibody analytes are to be detected, wherein the two or more different antibody analytes bind to different antigens or to the same antigen (interpreted as different substrate polynucleotide barcodes; and encompassing 10 or more different second antibodies) (paragraph [0137]). Hodges et al. teach that the partition libraries can comprise one, two, three, four, five or more different affinity agents including antibody affinity agents (interpreted as encompassing 10 or more different second antibodies) (paragraph [0139], lines 9-11; and [0142], lines 1-3). Hodges et al. teach that magnetic beads can be linked to affinity agents by formation of covalent bonds formed, such as when the magnetic bead is linked to an affinity agent via a cross-linker; and that the nucleic acid label can be bound directly to the affinity agent (e.g., antibody) by a covalent bond (interpreted as crosslinking the complex, claim 69) (paragraphs [0080], lines 5-8; [0085]; and [0092]). Hodges et al. teach that the term “antibody” refers to a polypeptide of the immunoglobulin family that is capable of binding a corresponding antigen (interpreted as encompassing an immunoglobulin as recited in claim 79, claim 79) (paragraph [0075], lines 1-4).
Hodges et al. do not specifically exemplify sequencing the polynucleotide barcode (instant claim 22, in part); and sequencing by synthesis (instant claim 62).
Regarding claim 22 (in part) and 62, Watson teaches that the invention provides materials and methods for the preparation of nucleic acids including DNA, RNA and cDNA for sequencing, wherein tiled fragments are exposed to a library of barcoded primers that target the ligated ends of short fragments, and analyzed by amplification of the fragments such as by PCR or QPCR (interpreted as each first protein-binding molecule attached to a barcode; and sequencing) (paragraph [0004]). Watson teaches that entire genome equivalents are sequenced in highly multiplexed and parallel reactions in which sequence reads are tracked via the coding in the primers used for sequencing (interpreted as multiplexed sequencing, claim 22) (paragraph [0005], lines 7-10). Watson teaches that the library is constructed such that the primers primer the short fragments using sequences that are complementary to the ligated ends that contain a barcode that identifies the sample, or a droplet (paragraph [0007]). Watson teaches that the principles of the invention can be applied to analyze all or a portion of genomic DNA, RNA or cDNA, wherein the techniques disclosed provide labeled materials isolated in fluid compartments for use with analytical techniques such as sequencing, haplotyping, and multiplex digital-PCR (interpreted as DNA) (paragraph [0009]). Watson teach that the target material can be sequestered in a fluid compartment or a partition such as a single droplet (interpreted as a partition, and droplet), such that other reagents include labels (e.g., barcoded or optically-labeled N-mers) can be provided, optionally also sequestered in droplets, wherein other reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules such as by hybridization of N-mers to target nucleic acids, wherein target material can undergo optional processing such as selective enrichment, amplification, or capture on a substrate such as beads (interpreted as polynucleotide barcodes, claim 22) (paragraphs [0010]). Watson teaches that target material can be obtained from a sample and can include nucleic acids, proteins, carbohydrates, or other materials, wherein a sample can be a body fluid such as pus, sputum, semen, urine, blood or saliva (interpreted as antibody, proteins, and antigens) (paragraph [0011]). Watson teaches that suitable sequencing methods include sequencing by hybridization, sequencing by synthesis, SMRT technology, true single molecule sequencing, massively passively parallel next generation sequencing (e.g., SOLiD, Solexa, and HiSeq), and pyrosequencing technology (interpreted as sequencing; and sequencing by synthesis, claims 22 and 62) (paragraph [0024]). Watson teaches that capture sequences are introduced into droplets containing target material (interpreted as a first/third set), for example, by merging the droplets with a second set of droplets containing the capture sequences (interpreting capture sequences as a second/fourth set of molecules), wherein capture sequences can include a barcode label and a portion that is capable of being captured on a solid surface such as biotin/streptavidin, antibody/antigen; aptamers; anchored oligonucleotides, such that the capture sequence is allowed to hybridize to the target nucleic acid (interpreting as encompassing first and second protein-binding molecules including biotin, antibodies, antigens, aptamers, proteins, etc.; forming a complex, and encompassing a KD less than 100 nM) (paragraph [0020]). Watson teaches a sample comprising nucleic acid molecules from an organism or a biological sample including any tissue or body fluid specimen, wherein a sample can also be total RNA extracted from a biological specimen, a cDNA library, or genomic DNA, wherein the nucleic acid molecules are bound as to other target molecules such as proteins, enzymes, substrates, antibodies, binding agents, beads, small molecules, peptides or any other molecule and serve as a surrogate for quantifying and/or detecting the target molecule (paragraphs [0058]-[0059]). Watson teaches that capture sequences can be synthesized directly onto beads or be attached by means as biotinylated sequences and streptavidin beads (paragraph [0021], lines 1-3). Watson teaches that a single-stranded nucleic acid is hybridized to oligonucleotides attached to the surface of a flow cell (paragraph [0102], lines 1-3). Watson teaches that Illumina adaptors can anneal/ligate onto either the primer library or the output from a targeted sequencing run so that it can be hybridized directly onto a flow cell (interpreted as encompassing degenerate or semi-degenerate primers) (paragraph [0159], lines 11-14). Watson teaches that the binding pair is selected from the group consisting of: biotin/streptavidin, carbohydrate/lectin, and antibody/antigen (interpreted as encompassing a KD less than 100 nM; and antibody/antigen) (paragraph [0203], claim 5). Watson teach in Figure 9 that each primer pair includes a coding portion and a portion that hybridizes to the adaptors attached to the smaller fragments (interpreted as encompassing degenerate or semi-degenerate primers) (paragraph [0043]; and Figure 9). Watson teach that for creation of a library, a number of different barcodes will be obtained, such that for any given length L, in nucleotides, the number N of unique barcodes that can be made (A, T, C, G) is given by N=4L, such that six, seven and eight nucleotides in a barcode allows for 4096, 16384 and 65536 unique barcodes (interpreted as different barcodes) (paragraph [0131], lines 1-8).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of quantifying and detecting target molecules including protein originating from a biological sample exemplified by Watson, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of detecting an antibody analyte in a sample by immuno digital PCR as disclosed by Hodges et al. to include multiplex sequencing of barcodes as taught by Watson with a reasonable expectation of success in for preparing nucleic acids for sequencing; in detecting and identifying antibody analytes and/or antigens in a sample including proteins; and/or in using the label and/or barcode to separate antigen-affinity agent-label complexes from uncomplexed components. It would have been prima facie obvious to one of ordinary skill in the art because Hodges et al. teach immuno digital PCR assay including in partitions such as droplets, forming an antigen-affinity agent-label complex, and detecting the presence of a label including a barcode, thereby detecting the presence of the antigen or antibody analyte in a sample; while Watson teaches the use of barcoded primers to create a barcode library comprising a plurality of fluid compartments, and sequencing technologies including NGS sequencing for the detection and quantification of a target molecule including proteins, antibodies, peptides, nucleic acids, and binding agents, such that sequencing of the barcode label assists in determining the presence, formation and/or identity of the antigen-affinity agent-label complex and/or the target molecule of interest.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Hodges does not teach the presence of a substrate polynucleotide barcode, let alone the presence of both a substrate polynucleotide barcode and a protein polynucleotide barcode (Applicant Remarks, pg. 13; first full paragraph, lines 1-5); (b) there is no teaching in Hodges to have a barcode associated with a substrate, wherein a substrate or the first antibody is attached to a different substrate polynucleotide barcode (Applicant Remarks, pg. 13; first full paragraph, lines 8-11); and (c) Hodges fails to disclose a plurality of substrates comprising a first antibody, wherein each substrate or each antibody is attached to a different substrate polynucleotide barcode; as well as, sequencing both the substrate polynucleotide barcode and the protein polynucleotide barcode (Applicant Remarks, pg. 13; last partial paragraph; and pg. 14, first full paragraph).
Regarding (a) and (b), please see the discussion supra in the 35 USC 112(b) rejection regarding the term “protein polynucleotide barcode”, wherein the identity of the “substrate polynucleotide barcode” and the “protein polynucleotide barcode” is unclear. Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The terms “substrate polynucleotide barcodes” and “protein polynucleotide barcodes” are not defined in instant claim 22 or in the instant as-filed Specification, and the location of their specific molecular attachments (relative one to another) is not recited in instant claim 22. The instant as-filed Specification indicates that a “barcode” refers to a known nucleic acid sequence that allows some feature with which the barcode is associated to be identified, wherein a “barcode” can be attached directly or indirectly (See; paragraph [0025]). Thus, it is completely unclear whether the “substrate polynucleotide barcodes” and the “protein polynucleotide barcodes” refer to the same (or different) barcodes (e.g., first antibodies bound to a support comprising a barcode label; barcoded second antibodies not attached to substrate; second antibodies attached to the first barcoded antibodies, etc.). In addition, the ‘difference’ between barcodes is also not recited in instant claim 22, such that the “different” barcodes can be attached to different beads or different linkers; be present at different concentrations; they can comprise two (2) bases, wherein one base is different; barcodes are different if added or contacted at different time points, etc. Moreover, the term “substrate” is defined in the instant as-filed Specification, such that the term “substrate” encompasses any discrete solid or semi-solid surface to which a plurality of protein binding moieties, polynucleotide barcodes, and/or complementary polynucleotide strands may be attached including any type of solid or polymeric material such as a discrete particle (e.g., DNA, RNA, sugars, beads, glass slides, linkers, solid supports, etc.) (See; paragraph [0049]). Thus, Applicant’s assertion that Hodges does not teach (i) the presence of a substrate polynucleotide barcode, (ii) the presence of both a substrate polynucleotide barcode and a protein polynucleotide barcode; or (iii) wherein a substrate or the first antibody is attached to a different substrate polynucleotide barcode, is not found persuasive. As an initial matter, it is noted that Applicant’s arguments do not address the teachings of Watson (See, the rejection based on the combination of references). Hodges et al. clearly teach:
(i)	barcoded antibodies linked to magnetic beads; affinity agents (antibody) comprising a label including a barcode label; and that partition libraries can comprise one, two, three, four, five or more different affinity agents including antibody affinity agents (interpreted as protein polynucleotide barcodes and substrate polynucleotide barcodes); 
(ii)	the label is “barcoded”, such that the label comprises a nucleic acid label such as oligonucleotide sequences, ssDNA, dsDNA, RNA or DNA-RNA hybrids, or the nucleic acid label is a barcode, wherein the detectable tag is a sequence that is complementary or substantially complementary to a detectable probe, wherein the nucleic acid label is “barcoded” specifically for a particular affinity agent (interpreted as different substrate polynucleotide barcodes and different protein polynucleotide barcodes).

Watson clearly teach:
(i)	beads labeled with barcodes; capture sequences such as antibodies including barcodes that are capable of being captured on a solid surface (e.g., a bead); and barcode droplet libraries 
(interpreted as substrate polynucleotide barcodes and protein polynucleotide barcodes); and
(ii)	that for creation of a library, a number of different barcodes will be obtained, such that for any given length L, in nucleotides, the number N of unique barcodes that can be made (A, T, C, G) is given by N=4L, such that six, seven and eight nucleotides in a barcode allow for 4096, 16384 and 65536 unique barcodes (interpreted as different barcodes).
Thus, the combined references of Hodges et al. and Watson teach all of the limitations of the claims.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Hodges et al. and Watson. Moreover, as noted supra the term “thereby forming a complex comprising the first antibody bound to the protein, and one of the different second antibodies bound to the protein” in claim 22 is interpreted: (i) to refer to a single complex comprising a first antibody-protein-different second antibody; and/or (ii) to refer to two complexes, wherein one complex comprises a first antibody bound to a protein; and one complex comprises a different second antibody bound to a protein, wherein each complex is (and/or is not) attached to a substrate and/or to a barcode. Applicant’s assertion that Hodges does not teach a plurality of substrates comprising a first antibody, wherein each substrate or each antibody is attached to a different substrate polynucleotide barcode; as well as, sequencing both the substrate polynucleotide barcode and the protein polynucleotide barcode, is not persuasive. In addition to the teachings cited supra, Hodges et al. teach: 
(i)	barcoded antibodies linked to magnetic beads; affinity agents (antibody) comprising a label including a barcode label; and that partition libraries can comprise one, two, three, four, five or more different affinity agents including antibody affinity agents (interpreting beads and antibodies as a plurality of substrates comprising barcodes);	
(ii)	in Example 1, detecting an antigen of interest using two primary affinity agents (e.g., antibodies) each of which specifically binds to the antigen, such that a sample is contacted with primary antibody A (interpreted as a second antibody) and primary antibody B (interpreted as a first antibody), wherein antibody B has a magnetic bead covalently attached, such that following incubation with antibodies A and B, the sample is contacted with secondary antibody C that is labeled with a tagged nucleic acid (TNA) (also interpreting antibody C as a second antibody that is barcoded); and
(iii)	detecting the presence of the label including detecting a nucleic acid amplification product (interpreted as encompassing detection by sequencing).

Watson teaches:
(i)	that for creation of a library, a number of different barcodes will be obtained, such that for any given length L, in nucleotides, the number N of unique barcodes that can be made (A, T, C, G) is given by N=4L, such that six, seven and eight nucleotides in a barcode allow for 4096, 16,384 and 65,536 unique barcodes (interpreted as different barcodes); and
(ii)	sample preparation for sequencing, wherein suitable sequencing methods for use in the invention include sequencing by hybridization, sequencing by synthesis, SMRT technology, true single molecule sequencing, massively passively parallel next generation sequencing (e.g., SOLiD, Solexa, and HiSeq), and pyrosequencing technology (interpreted as sequencing).
Thus, the combined references of Hodges et al. and Watson teach all of the limitations of the claims.



(2)	The rejection of claims 22, 23, 64, 67, 69, 70, 74, 75 is maintained, and claims 62 and 77-79 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US Patent Application Publication No. 20170101665, published April 13, 2017; of record) in view of Watson (US Patent Application Publication No. 20130225418, published August 29, 2013) as evidenced by Kodadek (US Patent Application Publication No. 20070003954, published January 4, 2007).
Regarding claims 22 (in part), 23, 62, 64, 67, 69, 70, 74, 75 and 77-79, Banerjee et al. teach a method mediated with in-vitro transcription (IVT) which permits the miniaturization of multiplexed DNA and RNA analysis, and in which elongation-mediated multiplexed analysis of polymorphisms (eMAP) is used as an analysis step; and the integration of linear amplification and multiplexed analysis of amplification products (paragraph [0029]). Banerjee et al. teach an array for detecting multiple proteins of interest in a sample, the array comprising: (a) protein capture agents bound to beads; and (b) encoded oligonucleotide probes bound to beads, wherein the proteins of interest are captured using the protein capture agents, and wherein capture is detected using encoded antibodies, said antibodies encoded with a conjugated DNA tag sequence which is designed to be amplified, such that the amplified tag sequences can be decoded upon interaction with the bound encoded oligonucleotides (interpreted as a sample comprising an analyte; protein polynucleotide barcodes and/or substrate polynucleotide barcodes; antibodies; beads as particles; interpreting amplified sequences as encompassing more than 10 different second antibodies; and forming covalent bonds, claims 22, 67, 69 and 70) (paragraph [0250], claim 1). Banerjee et al. teach a method comprising: (a) providing an array comprising: (i) protein capture agents bound to beads (interpreted as first protein-binding moieties attached to barcodes and beads); (ii) encoded oligonucleotides bound to a second set of beads (interpreted as a second protein-binding moiety attached to labels); (b) incubating a sample containing a protein of interest with the array to allow the proteins to bind the protein capture agent (interpreted as contacting a sample with substrates; protein; and forming a complex); (c) removing any unbound proteins from the protein capture agent; (d) incubating bound proteins with encoded antibodies to form a protein capture agent-protein-encoded antibody complex (interpreted as contacting a second antibody with substrates, and forming a complex); (e) removing any unbound encoded proteins from the protein capture reagent-protein sample; (f) transcribing the conjugated DNA from the complex with RNA polymerase (interpreted as synthesizing a complementary strand, and extension); (g) generating cDNA of the transcribe DNA using reverse transcription, wherein generation of cDNA is performed with labeled nucleotides (interpreted as synthesizing a complementary strand, cDNA, and labels); (h) incubating the complex under conditions to allow hybridization of the cDNA to the encoded nucleotides bound to the second set of beads (interpreted as substrate polynucleotide barcodes and/or protein polynucleotide barcodes); and (i) determining the presence of the protein of interest from said hybridization (interpreting the method as encompassing 22 including contacting, barcodes; forming a complex; and that the steps are performed sequentially, claims 22, 23 and 70) (paragraph [0250], claims 7 and 8). Banerjee et al. teach that Hermanson describes a variety of different bio-conjugation protocols using bi-functional cross-linker useful for covalently linking a modified oligonucleotide to a protein molecule using the same basic principles effective in protein-protein conjugation (interpreted as cross-linking to form covalent bonds, claim 69) (paragraph [0143], lines 1-6). Banerjee et al. teach that Figure 46 illustrates Step 1 (protein capture): wherein the protein of interest is captured by an antigen specific antibody on micro-particles, and a reporter antibody with DNA tag (interpreted as a protein polynucleotide barcode and a substrate polynucleotide barcode) containing a specific sequence and T7 promoter sequence binds to the capture protein in a sandwich assay; Step 2 (amplification): in a T7-RNA-polymerase reaction, specific sequence of the DNA tag is transcribed to multiple copies of small RNA molecules; and Step 3 (detection): the amplified RNA transcripts bind to the encoded detection beads carrying DNA probes with a complementary sequence; the matched probes are elongated in an on-chip reverse transcription reaction with fluorescent tag labeled dNTPs (interpreted as contacting substrates with a sample comprising a protein; interpreting a reporter antibody with DNA tag as a protein polynucleotide barcode and/or a substrate polynucleotide barcode; contacting substrates with a second antibody; interpreting encoded detection beads to comprise beads comprising a protein polynucleotide barcode and/or a substrate polynucleotide barcode; forming a complex as recited; interpreting the proteins to comprise primer binding sites; and encompassing immunoglobulins as recited in claim 79, claims 22 and 77-79) (Figure 46). Figure 46 is shown below:

    PNG
    media_image1.png
    351
    687
    media_image1.png
    Greyscale

Banerjee et al. teach in Example I that complementary RNA is synthesized in a separate IVT reaction using T7 RNA polymerase and T7-tagged double-stranded DNA as a template, which is in turn is generated from human genomic DNA in a PCR reaction, such that his provides the template for the RT-mediated elongation of degenerate oligonucleotide probes designed to act as sequence-specific RT primers which are attached to encoded beads (interpreted as degenerate sequence; and comprising primer binding sites, claims 64, 77 and 78) (paragraph [0178]). Banerjee et al. teach in Example V, BeadChips are prepared that contain a random array of 4,000 color-encoded microparticles (beads) of 50 different types (interpreted as 10 or more different second antibodies; and a plurality of substrates, claim 22 and 67); stained beads were functionalized by covalent attachment of amine-modified probes, wherein each probe displayed on one type of bead contained about 20-nt capture sequence specific to a single-stranded target such that the base at the 3’-end is aligned with the SNP of interest (interpreted as a first antibody attached to a plurality of different substrates, and inherently comprising a barcode); and following multiplexed PCR reaction (interpreted as including primers), purification and digestion, a reaction mixture was obtained that contained the original PCR product of all the amplicons, which was then combined with a mixture including elongation mix, and dCTP-Cy3 (paragraphs [0219]-[0220]). Banerjee et al. teach that a in Figure 47(a), a 2-D bead array, in which the capture beads and detection beads are co-assembled on the same plane (e.g., chip surface), wherein a portion of the released RNA is captured by the detection beads in the same array and detected using a RT reaction, wherein the co-assembled array comprises different contacting patterns or assay configurations as shown in Figures 47(b) and 47(c) as two different bead configurations (interpreted as separating each substrate from the plurality of substrates, claim 65) (paragraph [0170], lines 1-6 and 14-19; and Figure 47). Banerjee et al. teach immuno-PCR is an extremely sensitive method to detect proteins, wherein a linker molecule with bi-specific binding affinity for DNA and antibody is used to attach a marker DNA molecule specifically to an antigen-antibody complex, thus resulting in the formation of a specific antigen-antibody-DNA conjugate (interpreting antibodies and antigens, and DNA marker as encompassing a KD of less than 100 nM, claim 74 and 75) (paragraph [0150], lines 4-12), wherein it is known that binding elements are typically operatively coupled to a support, wherein “moderate affinity” is defined as KD between 10-5 and 10-8 M; and “high affinity” is defined as KD of ≤ 10-8 M as evidenced by Kodadek (paragraph [0065], lines 1-7). Banerjee et al. teach that the assay sensitivity can be tuned by adjusting the relative ratio (number) between the protein capture agent and the detection agent, which can be used in a multiplexed protein assay, in which the binding affinity for different protein-antibody pairs can vary by a few orders of magnitude (interpreted as different protein barcodes, claim 22) (paragraph [0164], lines 14-20). Banerjee et al. teach two different DNA tag constructs comprising Seq. 1 and Seq. 2, 64 and 62 nt in length respectively (interpreted as different protein barcodes, claim 22) (paragraph [0234], lines 1-4). Banerjee et al. teach encoded oligonucleotides bound to beads, wherein proteins of interest are captured using the protein capture agents, and wherein capture is detected using encoded antibodies, said antibodies encoded with a conjugated DNA tag sequence, which is designed to be amplified, and wherein the amplified tag sequence can be decoded upon interaction with the bound encoded oligonucleotides (interpreting encoded oligonucleotides as substrate barcodes bound to first antibodies; and DNA tag sequences as protein barcodes, claim 22) (pg. 21, col 1, claim 1). 
Banerjee et al. do not specifically exemplify sequencing polynucleotide barcodes (instant claim 22, in part); or sequencing by synthesis (instant claim 62).
Regarding claim 22 (in part) and 62, Watson teaches that the invention provides materials and methods for the preparation of nucleic acids including DNA, RNA and cDNA for sequencing, wherein tiled fragments are exposed to a library of barcoded primers that target the ligated ends of short fragments, and analyzed by amplification of the fragments such as by PCR or QPCR (interpreted as each first protein-binding molecule attached to a barcode; and sequencing) (paragraph [0004]). Watson teaches that entire genome equivalents are sequenced in highly multiplexed and parallel reactions in which sequence reads are tracked via the coding in the primers used for sequencing (interpreted as multiplexed sequencing, claim 22) (paragraph [0005], lines 7-10). Watson teaches that the library is constructed such that the primers primer the short fragments using sequences that are complementary to the ligated ends that contain a barcode that identifies the sample, or a droplet (paragraph [0007]). Watson teaches that the principles of the invention can be applied to analyze all or a portion of genomic DNA, RNA or cDNA, wherein the techniques disclosed provide labeled materials isolated in fluid compartments for use with analytical techniques such as sequencing, haplotyping, and multiplex digital-PCR (interpreted as DNA) (paragraph [0009]). Watson teach that the target material can be sequestered in a fluid compartment or a partition such as a single droplet (interpreted as a partition, and droplet), such that other reagents include labels (e.g., barcoded or optically-labeled N-mers) can be provided, optionally also sequestered in droplets, wherein other reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules such as by hybridization of N-mers to target nucleic acids, wherein target material can undergo optional processing such as selective enrichment, amplification, or capture on a substrate such as beads (interpreted as polynucleotide barcodes, claim 22) (paragraphs [0010]). Watson teaches that target material can be obtained from a sample and can include nucleic acids, proteins, carbohydrates, or other materials, wherein a sample can be a body fluid such as pus, sputum, semen, urine, blood or saliva (interpreted as antibody, proteins, and antigens) (paragraph [0011]). Watson teaches that suitable sequencing methods include sequencing by hybridization, sequencing by synthesis, SMRT technology, true single molecule sequencing, massively passively parallel next generation sequencing (e.g., SOLiD, Solexa, and HiSeq), and pyrosequencing technology (interpreted as sequencing; and sequencing by synthesis, claims 22 and 62) (paragraph [0024]). Watson teaches that capture sequences are introduced into droplets containing target material (interpreted as a first/third set), for example, by merging the droplets with a second set of droplets containing the capture sequences (interpreting capture sequences as a second/fourth set of molecules), wherein capture sequences can include a barcode label and a portion that is capable of being captured on a solid surface such as biotin/streptavidin, antibody/antigen; aptamers; anchored oligonucleotides, such that the capture sequence is allowed to hybridize to the target nucleic acid (interpreting as encompassing first and second protein-binding molecules including biotin, antibodies, antigens, aptamers, proteins, etc.; forming a complex, and encompassing a KD less than 100 nM) (paragraph [0020]). Watson teaches a sample comprising nucleic acid molecules from an organism or a biological sample including any tissue or body fluid specimen, wherein a sample can also be total RNA extracted from a biological specimen, a cDNA library, or genomic DNA, wherein the nucleic acid molecules are bound as to other target molecules such as proteins, enzymes, substrates, antibodies, binding agents, beads, small molecules, peptides or any other molecule and serve as a surrogate for quantifying and/or detecting the target molecule (paragraphs [0058]-[0059]). Watson teaches that capture sequences can be synthesized directly onto beads or be attached by means as biotinylated sequences and streptavidin beads (paragraph [0021], lines 1-3). Watson teaches that a single-stranded nucleic acid is hybridized to oligonucleotides attached to the surface of a flow cell (paragraph [0102], lines 1-3). Watson teaches that Illumina adaptors can anneal/ligate onto either the primer library or the output from a targeted sequencing run so that it can be hybridized directly onto a flow cell (interpreted as encompassing degenerate or semi-degenerate primers) (paragraph [0159], lines 11-14). Watson teaches that the binding pair is selected from the group consisting of: biotin/streptavidin, carbohydrate/lectin, and antibody/antigen (interpreted as encompassing a KD less than 100 nM; and antibody/antigen) (paragraph [0203], claim 5). Watson teaches in Figure 9 that each primer pair includes a coding portion and a portion that hybridizes to the adaptors attached to the smaller fragments (interpreted as encompassing degenerate or semi-degenerate primers) (paragraph [0043]; and Figure 9). Watson teaches that for creation of a library, a number of different barcodes will be obtained, such that for any given length L, in nucleotides, the number N of unique barcodes that can be made (A, T, C, G) is given by N=4L, such that six, seven and eight nucleotides in a barcode allows for 4096, 16384 and 65536 unique barcodes (interpreted as different barcodes) (paragraph [0131], lines 1-8).
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of quantifying and detecting target molecules including proteins originating from a biological sample exemplified by Watson, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of detecting multiple proteins of interest in a sample as disclosed by Banerjee et al. to include the barcodes and/or multiplex sequencing of barcodes as taught by Watson with a reasonable expectation of success in the amplification and multiplexed sequence analysis of amplification products including antibodies, antigens or other proteins; and/or in determining the presence of absence of a protein of interest in a sample. It would have been prima facie obvious to one of ordinary skill in the art because Banerjee et al. teach antibodies conjugated to DNA tag sequences; as well as, the production of protein capture agent-protein-encoded antibody complexes conjugated to DNA tags; while Watson teaches the use of barcoded primers to create a barcode library including a bead-based library of elements, and sequencing technologies including NGS sequencing for the detection and quantification of a target molecule including proteins, antibodies, peptides, nucleic acids, and binding agents, such that sequencing the barcode tags assists in determining the presence and/or identity of the DNA-antibody complex, and/or the target molecule of interest.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Banerjee does not teach the presence of a substrate polynucleotide barcode, or sequencing both a substrate polynucleotide barcode and a protein polynucleotide barcode (Applicant Remarks, pg. 15; last partial paragraph); and (b) that to modify the teachings of Banerjee is to destroy the purpose exemplified throughout Banerjee (Applicant Remarks, pg. 16; last partial paragraph; and pg. 17, first partial paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including: 
(1)	with regard to the 35 USC 112(b) rejection; 
(2)	that the terms “protein polynucleotide barcode” and “substrate polynucleotide barcode” are not identified in instant claim 22 (e.g., referring to a single barcode or to two separate barcodes);
(3)	that the specific differences between the barcodes is not defined;
(4)	that the term “substrate” encompasses any discrete solid or semi-solid surface to which a plurality of protein binding moieties, polynucleotide barcodes, and/or complementary polynucleotide strands may be attached including any type of solid or polymeric material such as a discrete particle (e.g., DNA, RNA, sugars, beads, glass slides, linkers, solid supports, etc.);
(5)	that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; 
(6)	that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references; 
(7)	the Examiner’s interpretation of the claim language;
(8)	that Applicant does not address the teachings of Watson; and
(9)	the teachings Banerjee et al. in combination with the teachings of Watson.
Moreover, instant claim 22 uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding second antibodies linked to beads; and/or excluding a releasing step such that the complexes form in claim 22 are no longer bound to a substrate. Thus, Applicant’s assertion that Banerjee does not teach: (i) the presence of a substrate polynucleotide barcode, or (ii) sequencing both a substrate polynucleotide barcode and a protein polynucleotide barcode, is not found persuasive. In addition to the reasons discussed supra, Banerjee et al. clearly teach:
(i)	spatially encoded arrays; RT primers attached to color-coded microparticles; encoded bead arrays including encoded beads comprising degenerate oligonucleotide probes; and a reaction on encoded beads using bead-displayed capture probes, wherein the bead identities can be decoded (interpreted as substrates comprising substrate/protein polynucleotide barcodes; and encompassing sequencing); 
(ii)	incubating bound proteins with encoded antibodies to form a protein capture agent-protein-encoded antibody complex, where said encoded antibody is conjugated to a DNA tag sequence capable of identifying the bound protein once decoded (interpreted as a substrate/protein polynucleotide barcode; and encompassing sequencing); and
(iii)	Figure 46 illustrates in Step 1 (protein capture): wherein the protein of interest is captured by an antigen specific antibody on micro-particles, and a reporter antibody with DNA tag binds to the capture protein in a sandwich assay (interpreted as steps 22a and 22b including substrate polynucleotide barcodes or a protein polynucleotide barcode); Step 2 (amplification): a specific sequence of the DNA tag is transcribed to multiple copies of small RNA molecules; and Step 3 (detection): the amplified RNA transcripts bind to the encoded detection beads carrying DNA probes with a complementary sequence; and the matched probes are elongated in an on-chip reverse transcription reaction with fluorescent tag labeled dNTPs (interpreted as contacting substrates with a sample comprising a protein; interpreting a reporter antibody with DNA tag as a second antibody comprising protein polynucleotide barcode and/or a substrate polynucleotide barcode; contacting substrates with a second antibody; interpreting encoded detection beads to comprise protein polynucleotide barcode and/or a substrate polynucleotide barcode; and forming a complex as recited).

Watson clearly teaches:
(i)	beads labeled with barcodes; capture sequences such as antibodies including barcodes that are capable of being captured on a solid surface (e.g., a bead); and barcode droplet libraries 
(interpreted as substrate polynucleotide barcodes and protein polynucleotide barcodes); 
(ii)	sample preparation for sequencing, wherein suitable sequencing methods for use in the invention include sequencing by hybridization, sequencing by synthesis, SMRT technology, true single molecule sequencing, massively passively parallel next generation sequencing (e.g., SOLiD, Solexa, and HiSeq), and pyrosequencing technology (interpreted as sequencing of claim 22c); and
(iii)	that for creation of a library, a number of different barcodes will be obtained, such that for any given length L, in nucleotides, the number N of unique barcodes that can be made (A, T, C, G) is given by N=4L, such that six, seven and eight nucleotides in a barcode allow for 4096, 16384 and 65536 unique barcodes (interpreted as different barcodes).
Thus, the combined references of Banerjee et al. and Watson teaches all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Banerjee et al. and Watson. Applicant’s assertion that to modify the teachings of Banerjee is to destroy the purpose exemplified throughout Banerjee because Banerjee explicitly states that it is essential to separate the capture and detection beads; and because protein capture and signal detection are on separate populations, is not found persuasive. Applicant has not provided a citation as to where the Examiner can find this essential feature of Banerjee et al. In fact, the term “essential” is used only once with respect to Example 1 as illustrated in Figure 17A. Thus, it is unclear to the Examiner: (1) what modifications of Banerjee et al. Applicant is referring to (e.g., modifying Banerjee et al. with Watson ?); (2) where in Banerjee et al. is it recited that decoupling protein capture from later amplification and detection results in a significant advantage; and/or (3) why the barcodes of the encoded beads, barcoded antibodies; barcoded complexes and/or the DNA tags such as illustrated in Banerjee et al. and Watson cannot be sequenced. Moreover, the Examiner found that Banerjee et al. teach that among the principle advantages are that the beads are encoded so that particular probes associated with particular beads can be determined by decoding (See; paragraph [0148]). Thus, the claims remain rejected for the reasons of record.

Conclusion
Claims 22, 23, 62, 64, 67, 69, 70, 74, 75 and 77-79 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639